*587MEMORANDUM **
Bryan Pringle (“Plaintiff’) appeals the district court’s decision granting summary judgment to Defendants and its order of sanctions against Plaintiff under 28 U.S.C. § 1927. Defendants cross-appeal the district court’s refusal to impose sanctions on Plaintiff and his counsel. We have jurisdiction under 28 U.S.C. § 1291.
Plaintiff brought this complaint alleging that Defendants violated the copyright of his song “Take a Dive” and its derivative. “Take a Dive” was properly registered for copyright in 1998. The evidence in support of Plaintiff, however, raises only the barest possibility that Defendants had access to “Take a Dive,” and Plaintiff does not argue that there is a “striking similarity” between “Take a Dive” and Defendants’ allegedly infringing work. See Art Attacks Ink, LLC v. MGA Entm’t, Inc., 581 F.3d 1138, 1143-45 (9th Cir.2009) (holding that where there is no more than a bare possibility of access, summary judgment is appropriate); Three Boys Music Corp. v. Bolton, 212 F.3d 477, 485 (9th Cir.2000) (noting that if there is no evidence of access, infringement may be found only if the songs are “strikingly similar”). Further, Plaintiffs attempt to show a valid copyright in the derivative version of “Take a Dive” fails because the copy deposited with the U.S. Copyright Office was an impermissible reconstruction. See Kodadek v. MTV Networks, Inc., 152 F.3d 1209, 1211-12 (9th Cir.1998).
Additionally, the district court did not abuse its discretion in ordering sanctions against Plaintiff under § 1927 for improper service. See Lahiri v. Universal Music & Video Distrib. Corp., 606 F.3d 1216, 1218 (9th Cir.2010). Plaintiffs third attempt to serve Rister Editions through Shapiro Bernstein & Co. violated a court order, and the district court reasonably concluded it was “reckless[ ]” and that it “unreasonably and vexatiously multiplied the proceedings.” Sanctions may be imposed for willful violation of a court order without a showing or finding of bad faith. Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1035 (9th Cir.2012).
Defendants’ cross-appeal is also unavailing. The district court reasonably concluded that it could not “identify any single piece of unassailable evidence ... conclusively establishing that Pringle’s claim was legally and factually baseless.” See Christian v. Mattel, Inc., 286 F.3d 1118, 1128 (9th Cir.2002). The district court did not abuse its discretion in declining to impose Rule 11 sanctions against Plaintiff and his counsel.
We therefore AFFIRM.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.